Case: 14-11298       Date Filed: 02/12/2015       Page: 1 of 34


                                                                                 [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-11298
                              ________________________

                       D.C. Docket No. 2:12-cv-00179-MHT-WC



UNITED STATES OF AMERICA,
                                                         Plaintiff - Appellee,

versus

STATE OF ALABAMA,
SECRETARY, STATE OF ALABAMA,

                                                         Defendants - Appellants.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________

                                    (February 12, 2015)

Before MARCUS, JILL PRYOR and EBEL, ∗ Circuit Judges.

MARCUS, Circuit Judge:


∗
 Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
              Case: 14-11298     Date Filed: 02/12/2015   Page: 2 of 34


      In our nation’s recent history, active military personnel and their families

have faced severe difficulties exercising their fundamental right to vote. For

affected service members, the decision to serve their country was the very act that

frequently deprived them of a voice in selecting its government. Congress

responded to this real problem by passing the Uniformed and Overseas Citizens

Absentee Voting Act (“UOCAVA”), a comprehensive series of requirements

aimed at ending the widespread disenfranchisement of military voters stationed

overseas. The statute includes a variety of measures that the states are required to

adopt in order to accommodate military voters when they administer federal

elections. By passing UOCAVA, and later by strengthening its protections,

Congress unequivocally committed to eliminating procedural roadblocks, which

historically prevented thousands of service members from sharing in the most basic

of democratic rights.

      Today, we are called upon to interpret a single provision in UOCAVA’s

general scheme. The parties in this case disagree about the meaning and scope of

Title 52 U.S.C. § 20302(a)(8)(A)’s requirement that, when a qualifying military or

overseas voter requests an absentee ballot for a federal election, a state must

transmit a ballot to that voter forty-five days before the federal election. Neither

this Court, nor any of our sister circuits, have opined on the scope of Congress’s

instruction. The United States commenced this suit against Alabama in the United


                                           2
              Case: 14-11298     Date Filed: 02/12/2015   Page: 3 of 34


States District Court for the Middle District of Alabama, seeking to enjoin the

State from holding federal runoff elections forty-two days after federal primary

elections. The United States argued that the Alabama schedule violated

UOCAVA’s mandate and threatened to deprive military voters of the time they

needed to receive and return their absentee ballots during runoff elections. The

district court agreed, and after thorough review, we affirm.

      The obligation that Congress has placed on the states is unambiguous: they

must transmit absentee ballots to service members who validly request them forty-

five days before “an election for Federal office.” § 20302(a)(8)(A). Various other

elements of § 20302(a)(8)(A) and of the surrounding sections of the statute

confirm our understanding. As we explain in detail, Congress knew how to limit

the scope of a provision so that it applied only during certain elections. Similarly,

it knew how to create explicit exceptions to general rules, and indeed created an

undue hardship exception to the forty-five day transmission timeline.

§ 20302(a)(8)(A), (g). But by choosing not to use these tools, which it otherwise

wielded when drafting this statute, Congress gave us a clear indication that each

state must comply with the forty-five day transmission requirement for any federal

election, including a runoff election, for which it has not met the elements of undue

hardship.




                                          3
              Case: 14-11298     Date Filed: 02/12/2015    Page: 4 of 34


      Alabama largely accepts these observations, but it urges us to hold that

another UOCAVA provision, § 20302(a)(9), sets up an alternative rule for federal

runoff elections. The State submits that § 20302(a)(9) directs the states to

“establish a written plan that provides absentee ballots are made available to absent

uniformed services voters and overseas voters in [a] manner that gives them

sufficient time to vote in the runoff election.” Id. (emphasis added). It urges us to

read this language as allowing each state to determine how much time would be

“sufficient” for its UOCAVA voters to return their ballots during runoff elections.

We cannot agree. When we look to the text of § 20302(a)(9), we find that it directs

states only to “establish a written plan” in preparation for runoff elections, and

makes no claim that it abrogates the mandatory forty-five day transmission

timeline. Id. (emphasis added). In light of the plain language of this substantive

command -- and Congress’s clear intent to prioritize the empowerment of military

voters through clear and accessible absentee voting procedures -- we conclude that

§ 20302(a)(9) does not alter our interpretation. We, therefore, hold that the State

must transmit validly requested absentee ballots to eligible UOCAVA voters forty-

five days before each federal election, whether that election is primary, general,

special, or runoff.




                                           4
               Case: 14-11298        Date Filed: 02/12/2015      Page: 5 of 34


                                               I.

                                               A.

       The Uniformed and Overseas Citizens Absentee Voting Act provides

generally that states shall “permit absent uniformed services voters and overseas

voters to use absentee registration procedures and to vote by absentee ballot in

general, special, primary, and runoff elections for Federal office” and “establish

procedures for transmitting [absentee ballots] by mail and electronically” to these

voters before “general, special, primary, and runoff elections for Federal office.” 1

52 U.S.C. § 20302(a)(1), (a)(7). Beyond its baseline requirements, the statute also

requires that states extend additional protections to the UOCAVA absentee voting

process that they might not extend to other absentee voters as a matter of state law.

See, e.g., § 20302(a)(2) (requiring that states accept all UOCAVA registration

forms and ballot requests received at least thirty days before any election);


1
  UOCAVA defines “absent uniformed services voter” to include: (1) “a member of a uniformed
service on active duty who, by reason of such active duty, is absent from the place of residence
where the member is otherwise qualified to vote”; (2) “a member of the merchant marine who,
by reason of service in the merchant marine, is absent from the place of residence where the
member is otherwise qualified to vote”; and (3) “a spouse or dependent of a [member of a
uniformed service or the merchant marine] who, by reason of the active duty or service of the
member, is absent from the place of residence where the spouse or dependent is otherwise
qualified to vote.” 52 U.S.C. § 20310(1). It defines “overseas voter” to include: (1) “an absent
uniformed services voter who, by reason of active duty or service is absent from the United
States on the date of the election involved”; (2) “a person who resides outside the United States
and is qualified to vote in the last place in which the person was domiciled before leaving the
United States”; and (3) “a person who resides outside the United States and (but for such
residence) would be qualified to vote in the last place in which the person was domiciled before
leaving the United States.” § 20310(5). For the sake of simplicity, we refer to these voters
cumulatively as “UOCAVA voters.”
                                               5
               Case: 14-11298       Date Filed: 02/12/2015     Page: 6 of 34


§ 20302(a)(3) (requiring that states allow UOCAVA voters to use federal write-in

ballots); § 20302(i) (prohibiting states from enforcing requirements regarding

notarization, paper type, or envelope type).

       At the heart of this case is one of these special protections afforded to

UOCAVA voters. Section 20302(a)(8) requires that states “transmit a validly

requested absentee ballot to an absent uniformed services voter or overseas

voter . . . in the case in which the request is received at least 45 days before an

election for Federal office, not later than 45 days before the election.” In short,

when a qualifying UOCAVA voter requests an absentee ballot from the state at

least forty-five days before “an election for Federal office,” the state is required to

transmit a ballot to the voter forty-five days in advance of that election. See id.

       The text of § 20302(a)(8) also acknowledges that a later provision within

UOCAVA enumerates circumstances in which the forty-five day transmission

requirement does not apply. Subsection (g), designated in the statute as the

“[h]ardship exemption,” provides that a state that submits a detailed proposal

ninety days before a particular federal election may receive from the presidential

designee2 a waiver of the forty-five day transmission requirement for that election.

§ 20302(g). A state’s waiver application must explain the hardship preventing the
2
 The President selected the Secretary of Defense as the UOCAVA presidential designee by
Executive Order. Exec. Order No. 12,642, 53 Fed. Reg. 21,975 (June 8, 1988), reprinted as
amended in 52 U.S.C. § 20301. The Secretary administers its responsibilities through The
Federal Voting Assistance Program (“FVAP”). See Federal Voting Assistance Program
(FVAP), 32 C.F.R. § 233 (2014).
                                              6
              Case: 14-11298     Date Filed: 02/12/2015     Page: 7 of 34


state from complying with the forty-five day rule and propose a substitute timeline

specifying how many days before the election UOCAVA voters will receive their

ballots. § 20302(g)(1)(B)-(C). It must also articulate a “comprehensive plan to

ensure that” UOCAVA voters receive and are able to submit their ballots in time

for the state to count their votes. § 20302(g)(1)(D). The plan must detail “the

steps the State will undertake to ensure that [UOCAVA] voters have time to

receive, mark, and submit their ballots in time,” and must include the state’s

rationale for asserting that its alternate plan will be an adequate substitute for the

forty-five day timeline, including underlying factual information. Id. A state can

obtain a waiver only if it has shown that it faces an “undue hardship” based on one

of the following conditions: (1) “[t]he State’s primary election date prohibits the

State from complying”; (2) “[t]he State has suffered a delay in generating ballots

due to a legal contest”; or (3) “[t]he State Constitution prohibits the State from

complying.” § 20302(g)(2)(B).

      Also relevant to the resolution of this case are several requirements found

within the statute that are directed at particular types of federal elections. By their

very terms, they must be implemented only with respect to certain elections. Thus,

for example, for general elections, UOCAVA directs the states to “permit

[UOCAVA] voters to use Federal write-in absentee ballots,” § 20302(a)(3), and

“submit a report to the Election Assistance Commission” detailing the “combined


                                           7
                Case: 14-11298       Date Filed: 02/12/2015       Page: 8 of 34


number of absentee ballots transmitted to [UOCAVA] voters for the election and

the combined number of such ballots which were returned,” § 20302(c). Of

particular importance here is the requirement imposed exclusively on runoff

elections. § 20302(a)(9). Subsection (a)(9) requires that “if the State declares or

otherwise holds a runoff election for Federal office,” it must “establish a written

plan that provides absentee ballots are made available to [UOCAVA] voters in [a]

manner that gives them sufficient time to vote in the runoff election.” Id.

                                                B.

       The United States initiated this suit against Alabama 3 alleging that the

State’s primary election scheme was incompatible with its requirements under

UOCAVA. Under Alabama law, runoff elections are required if no candidate in a

primary election receives a majority of the votes. Ala. Code § 17-13-18. The

dates are set by statute at forty-two days after the relevant primary election. See id.

This system prevents Alabama from sending absentee ballots to UOCAVA voters

forty-five days before runoff elections.

       Alabama argues that it need not comply with the forty-five day rule in

advance of federal runoff elections. According to the State, § 20302(a)(9)

demonstrates that states need not transmit ballots forty-five days before runoff


3
 Shortly thereafter, the government filed a similar suit against the state of Georgia. See United
States v. Georgia, 952 F. Supp. 2d 1318 (N.D. Ga. 2014), argued, No. 13-14065 (11th Cir. June
13, 2014).
                                                8
              Case: 14-11298     Date Filed: 02/12/2015    Page: 9 of 34


elections. Alabama contends that the phrase “sufficient time to vote in the runoff

election” creates an alternate timeline for runoff elections, allowing the State to

decide how much time UOCAVA voters need to receive and submit their ballots.

See id.

      The district court disagreed and granted the federal government’s motion for

final summary judgment. United States v. Alabama, 998 F. Supp. 2d 1283 (M.D.

Ala. 2014). The court based its decision primarily on the plain text of the two

provisions at issue. First, it found that the forty-five day transmission requirement

seemed by its plain language to apply during all federal elections for which a state

did not secure an undue hardship waiver. Id. at 1288-89. Moreover, it observed

that the terms of the written plan requirement did not expressly alter the

requirements of § 20302(a)(8)(A). Id. at 1291. The court concluded that, rather

than creating a discretionary exception to the forty-five day transmission

requirement, “subsection (a)(9) merely reflects that Congress wisely saw the need

to provide an additional remedy when it comes to runoffs: to require States to

develop a written plan that would help to protect further against UOCAVA

violations that will more likely occur under the time constraints of a runoff

election.” Id. at 1292.

      The State timely appealed.




                                           9
             Case: 14-11298      Date Filed: 02/12/2015    Page: 10 of 34


                                           II.

      We review a district court’s grant of summary judgment de novo. Durr v.

Shinseki, 638 F.3d 1342, 1346 (11th Cir. 2011). A district court may grant

summary judgment when all “pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Stewart v. Booker T. Washington Ins., 232 F.3d

844, 848 (11th Cir. 2000) (quotation omitted). “In assessing whether there is any

‘genuine issue’ for trial, the court ‘must view all the evidence and all factual

inferences reasonably drawn from the evidence in the light most favorable to the

nonmoving party.’” Id. (quoting Stewart v. Happy Herman’s Cheshire Bridge,

Inc., 117 F.3d 1278, 1285 (11th Cir. 1997)). We also review questions of law,

including statutory interpretation questions, de novo. Silva-Hernandez v. U.S.

Bureau of Citizenship & Immigration Servs., 701 F.3d 356, 361 (11th Cir. 2012);

Commodity Futures Trading Comm’n v. Levy, 541 F.3d 1102, 1110 (11th Cir.

2008).

                                            A.

      In conducting our analysis of § 20302(a)(8)(A), we find three elements of

the statutory text to be particularly instructive. First, the plain language of the

provision strongly suggests that it applies before any federal election. Second,


                                           10
             Case: 14-11298     Date Filed: 02/12/2015    Page: 11 of 34


Congress’s demonstrated ability to limit a provision, so that it applies only in a

subset of elections, convinces us that it could easily have cabined the scope of the

forty-five day transmission requirement if that were its intent. Lastly, Congress’s

clear use of an express exemption within § 20302(a)(8)(A) tells us that, if it had

sought to remove runoff elections from the provision’s scope, it would have done

so directly. We discuss each in turn.

      As “in any statutory construction case,” we begin with the ordinary meaning

of the text, Sebelius v. Cloer, 133 S. Ct. 1886, 1893 (2013), and assume that

Congress intended each word to have its ordinary meaning. Consol. Bank, N.A.,

Hialeah, Fla. v. U.S. Dep’t of Treasury, 118 F.3d 1461, 1463 (11th Cir. 1997).

“Our ‘inquiry ceases [in a statutory construction case] if the statutory language is

unambiguous and the statutory scheme is coherent and consistent.’” Cloer, 133 S.

Ct. at 1895 (alteration in original) (quoting Barnhart v. Sigmon Coal Co., 534 U.S.

438, 450 (2002)).

      Here, the directive of § 20302(a)(8)(A) is clear. The forty-five day

transmission provision mandates that states “transmit” absentee ballots to

UOCAVA voters forty-five days before “an election for Federal office.”

§ 20302(a)(8)(A). The plain meaning of the term “an election” is “any election.”

In common terms, when “a” or “an” is followed by a restrictive clause or modifier,

this typically signals that the article is being used as a synonym for either “any” or


                                          11
              Case: 14-11298    Date Filed: 02/12/2015    Page: 12 of 34


“one.” See Webster’s Third New Int’l Dictionary 1 (2002) (explaining that the

indefinite article means “any” or “each” when used with a restrictive modifier, and

that it may be used to indicate one “example of (a named class)”); see also Black’s

Law Dictionary 1 (6th ed. 1990) (noting that the word “an” commonly means

“one” or “any”). In this context, the more restrictive meaning of the indefinite

article (“one”) makes little sense: we presume Congress did not pass the statute in

order to affect transmission of ballots to UOCAVA voters during one, unspecified

election within the class of federal elections. See Consol. Bank, 118 F.3d at 1463-

64 (“We are required to look beyond the plain language of the statute . . . when

absurd results would ensue from adopting the plain language interpretation.”).

And in fact, Alabama concedes this point, writing that, if § 20302(a)(8)(A) is “all

there is” on the subject of how long states have to send ballots to UOCAVA voters,

then by its ordinary meaning, § 20302(a)(8)(A) “would govern federal runoff

elections.”

      Notably, the phrase “an election” is followed by the qualifier “for Federal

office.” UOCAVA defines precisely which elections are elections for “Federal

office” -- namely those elections for “the office of President or Vice President, or

of Senator or Representative in, or Delegate or Resident Commissioner to, the

Congress.” § 20310(3). Absent another statutory definition narrowing the term

election, we read the phrase “an election for Federal office” to refer to all elections


                                          12
             Case: 14-11298     Date Filed: 02/12/2015   Page: 13 of 34


for “the office of President or Vice President, or of Senator or Representative in, or

Delegate or Resident Commissioner to, the Congress” -- without distinction among

primary, general, special, and runoff elections. See id. Similarly, the statute’s

most basic requirements apply broadly and without distinguishing between

primary, general, special, or runoff elections. Thus, by example, § 20302(a)(1)

provides that “[e]ach state shall . . . permit [UOCAVA] voters to use absentee

registration procedures and to vote by absentee ballot in general, special, primary,

and runoff elections for Federal office,” and § 20302(a)(7) requires that states

“establish procedures for transmitting [absentee ballots] by mail and

electronically” to UOCAVA voters before “general, special, primary, and runoff

elections for Federal office.” These provisions also suggest that a state’s core

UOCAVA obligations are in full force during each federal election, regardless of

its posture in the election calendar. Thus, we read the forty-five day transmission

requirement to be clear by its own terms.


      Binding precedent from this Circuit affirms our approach to analyzing

Congress’s word choice. We have repeatedly found in prior cases that an

indefinite article was purposefully used as a synonym for the word “any,”

determining that the context of a statute required us to read “a” or “an” to mean

“any” rather than “one.” Cmty. State Bank v. Strong, 651 F.3d 1241, 1256 (11th

Cir. 2011) (observing that “the indefinite article ‘a’ suggests the court may

                                          13
              Case: 14-11298       Date Filed: 02/12/2015      Page: 14 of 34


consider any possible suit”); Mixon v. One Newco, Inc., 863 F.2d 846, 850 (11th

Cir. 1989) (holding that the legislature’s use of the term “a period of seven years”

as opposed to “the period” refers to any seven-year period, not the “seven-year

period immediately preceding” (emphasis omitted)); Comm’r of Internal Revenue

v. Kelley, 293 F.2d 904, 911-12 (5th Cir. 1961) (“The weakness in the

Commissioner’s argument is the assumption that there can be only one substantial

part of a whole. . . . [The statute] requires only that ‘a substantial part’ be realized.

The indefinite article ‘a’ says in plain language that there may be two or more

substantial parts.”); 4 see also Lee v. Weisman, 505 U.S. 577, 614 n.2 (1992)

(Souter, J., concurring) (“[T]he indefinite article before the word ‘establishment’

[in the First Amendment] is better seen as evidence that the Clause forbids any

kind of establishment . . . .”).

       We also find compelling in this analysis that Congress evinced the clear

ability to circumscribe the scope of a provision when it chose to do so. In sharp

contrast to § 20302(a)(8)(A)’s broad language, many of the surrounding provisions

in UOCAVA are expressly limited. These provisions serve as persuasive evidence

that Congress knew how to limit the scope of a provision to foreclose its operation

during certain elections but chose not to do so when framing the forty-five day

transmission requirement. As a general rule, we have explained that when

4
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                              14
             Case: 14-11298      Date Filed: 02/12/2015    Page: 15 of 34


“Congress includes particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that Congress acts

intentionally and purposely” in its exclusion. CBS Inc. v. PrimeTime 24 Joint

Venture, 245 F.3d 1217, 1225-26 (11th Cir. 2001) (quoting Russello v. United

States, 464 U.S. 16, 23 (1983)); accord. Pugliese v. Pukka Dev., Inc., 550 F.3d

1299, 1303 (11th Cir. 2008). Because we find ample evidence in UOCAVA of

“Congress’ clear ability to modify the term” election “to indicate the type thereof,”

we conclude that its failure to include qualifying language in § 20302(a)(8)(A)

“indicates that it had no intention to so limit the term” election in the forty-five day

transmission requirement. Cf. Consol. Bank, 118 F.3d at 1465.

      Thus, Congress required that states allow UOCAVA voters to vote using

“Federal write-in absentee ballots,” but only in “general elections for Federal

Office.” § 20302(a)(3) (emphasis added). Similarly, Congress included a

requirement that states report on the number of ballots sent to and returned by

UOCAVA voters, and specified that the requirement applies only after “regularly

scheduled general election[s] for Federal office.” § 20302(c) (emphasis added).

Finally, Congress decided that a state may obtain an undue hardship waiver if the

state’s primary election date prevents it from complying with the forty-five day

transmission rule. § 20302(g)(2)(B) (emphasis added). These election-specific

provisions each suggest that Congress knew how to limit the scope of a UOCAVA


                                           15
             Case: 14-11298     Date Filed: 02/12/2015    Page: 16 of 34


requirement, and lead us to the conclusion that its decision to use broad and

inclusive language in § 20302(a)(8)(A) was intentional.

      One additional element of the text counsels our conclusion. As we see it,

Congress demonstrated its ability to create specific exceptions to otherwise general

prescriptions, but chose not to draft such a carve-out for runoff elections. Indeed,

Congress explicitly designated one exemption to § 20302(a)(8)(A)’s mandate,

providing that the requirement is in force “except as provided in subsection (g).”

§ 20302(a)(8)(A). If Congress also intended to create a runoff exception, we

would have expected that it employ the tools at its disposal -- such as direct

language or a cross reference -- to articulate this intent. However,

§ 20302(a)(8)(A) by its own terms acknowledges only one exception to its clear

command. Specifically, it provides that states must comply with the forty-five day

transmission requirement whenever they are administering “an election for Federal

office” unless they meet the requirements set out “in subsection (g).” Id. Section

20302(g) in turn explains that, if a state can demonstrate that it would face “undue

hardship” if forced to meet the forty-five day transmission deadline,

§ 20302(g)(2)(B), it may receive a waiver for that election and that election only,

§ 20302(g)(3)-(4). A state’s ability to obtain a waiver, however, is expressly

contingent on both a showing of hardship and a proposal detailing an alternate




                                          16
              Case: 14-11298     Date Filed: 02/12/2015     Page: 17 of 34


timeline which still gives UOCAVA voters “sufficient time to vote as a substitute

for the requirements” set out in § 20302(a)(8)(A). § 20302(g)(1).

      Thus, Congress has explicitly enumerated a discrete exception to a general

rule, and we will not imply additional exceptions absent a clear direction to the

contrary. Andrus v. Glover Constr. Co., 446 U.S. 608, 616-17 (1980); see also

United States v. Brockamp, 519 U.S. 347, 352 (1997) (finding that attributes of the

statute, including its “explicit listing of exceptions . . . indicate to us that Congress

did not intend courts to read other unmentioned, open-ended . . . exceptions into

the statute that it wrote”). Indeed, in order for us to give the most natural meaning

to Congress’s direction that states transmit absentee ballots to UOCAVA voters “at

least 45 days before an election for Federal office” “except as provided in

subsection (g),” § 20302(a)(8)(A), we must conclude that “by explicitly including

a . . . limited” hardship exemption, Congress “implicitly excluded” all other

possible exceptions. Cf. TRW Inc. v. Andrews, 534 U.S. 19, 28 (2001). Here,

Congress easily could have worded the statute to require forty-five day ballot

transmission “except as provided in subsections (a)(9) and (g)” if it had intended

both clauses to constitute exceptions to the general rule. “We are not, however,

authorized to revise statutory provisions” under the pretense of interpreting them,

and accordingly are unwilling to read in a runoff exception to § 20302(a)(8)(A). In




                                            17
             Case: 14-11298     Date Filed: 02/12/2015    Page: 18 of 34


re Hedrick, 524 F.3d 1175, 1187 (11th Cir.), amended on reh’g in part, 529 F.3d

1026 (11th Cir. 2008); accord. Pugliese, 550 F.3d at 1304.

      As a final matter, despite the apparent clarity of § 20302(a)(8)(A), we

remain mindful that “[s]tatutory construction is a ‘holistic endeavor.’” Koons

Buick Pontiac GMC, Inc. v. Nigh, 543 U.S. 50, 60 (2004) (quoting United Sav.

Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 371

(1988)). The Supreme Court has instructed us to look to surrounding provisions

when defining statutory terms, explaining that particular language is “often

clarified by the remainder of the statutory scheme -- because the same terminology

is used elsewhere in a context that makes its meaning [more] clear.” Timbers of

Inwood Forest Assocs., 484 U.S. at 371. Where Congress has used “identical

words . . . in different parts of the same act,” we presume that in each instance the

phrase is “intended to have the same meaning.” See Sullivan v. Stroop, 496 U.S.

478, 484 (1990) (quoting Sorenson v. Sec’y of Treasury, 475 U.S. 851, 860

(1986)) (internal quotation marks omitted). Thus, we pause to consider whether

other uses of the phrase “an election for Federal office” within UOCAVA shed

light on our inquiry. Here, we need look no further than the other provisions

defining the states’ obligations to find a clear cross-reference confirming that

Congress intended the phrase “an election for Federal office” to be afforded its

plain and broad meaning.


                                          18
             Case: 14-11298      Date Filed: 02/12/2015    Page: 19 of 34


      Subsection 20302(a)(7) requires that states “establish procedures for

transmitting by mail and electronically blank absentee ballots to [UOCAVA]

voters with respect to general, special, primary, and runoff elections for Federal

office,” and directs that its mandate must be carried out “in accordance with

subsection (f).” Each subsection within § 20302(f) elaborates on the specifics of

§ 20302(a)(7)’s general requirement, and thus, by virtue of the cross-reference,

applies fully in “general, special, primary, and runoff elections for Federal office.”

See § 20302(a)(7). Importantly, § 20302(f)(1)(A) requires states to “establish

procedures” to transmit by mail or electronic mail, depending on an individual

voter’s preference, “blank absentee ballots . . . to [UOCAVA] voters for an

election for Federal office.” Because § 20302(a)(7) already establishes that this

subsection applies to “general, special, primary, and runoff elections for Federal

office,” there can be little question that “an election for federal office” as used in

§ 20302(f)(1)(A) encompasses all types of federal elections.

      Quite simply, we find that both the content of § 20302(a)(8)(A) itself and

inferences drawn from language found in surrounding UOCAVA provisions

demonstrate that Congress intended the forty-five day transmission requirement to

apply to any election for Federal office for which the state has not received an

undue hardship waiver.




                                           19
             Case: 14-11298      Date Filed: 02/12/2015    Page: 20 of 34


                                            B.

      Although we find the obligation in § 20302(a)(8)(A) to be unambiguous on

its own terms, Alabama urges us to examine whether § 20302(a)(9) alters our

analysis because it requires that, “if the State declares or otherwise holds a runoff

election for Federal office, [the State shall] establish a written plan that provides

absentee ballots are made available to [UOCAVA] voters in [a] manner that gives

them sufficient time to vote in the runoff election.” After careful consideration, we

conclude that it does not. If we read this subsection in accordance with its ordinary

meaning, we are compelled to find that it governs the states’ establishment of a

written plan, not the procedures or timing by which they transmit absentee ballots.

      We begin with the language of the provision. Importantly, § 20302(a)(9)

does not by its terms purport to (1) affect the substantive process by which states

must transmit ballots, or (2) establish an exception to § 20302(a)(8)(A). Rather,

this section sets out a simple requirement: states must establish a written plan

detailing how they will transmit ballots in compliance with UOCAVA in the event

of a runoff election. See § 20302(a)(9). Alabama can identify no language or

cross-reference within § 20302(a)(9) suggesting it creates an exception to the forty-

five day transmission requirement. Indeed, the differences in the actual commands

in each sentence -- namely “transmit ballots” as opposed to “establish a plan” --

demonstrate that each provision places a different and specific requirement on the


                                           20
              Case: 14-11298      Date Filed: 02/12/2015   Page: 21 of 34


states’ administration of federal elections. See Nat’l Cable & Telecomms. Ass’n,

Inc. v. Gulf Power Co., 534 U.S. 327, 335-36 (2002) (“It is true that specific

statutory language should control more general language when there is a conflict

between the two. Here, however, there is no conflict. The specific controls but

only within its self-described scope.”); see also RadLAX Gateway Hotel, LLC v.

Amalgamated Bank, 132 S. Ct. 2065, 2071 (2012) (noting that “[t]he

general/specific canon is perhaps most frequently applied to statutes in which a

general permission or prohibition is contradicted by a specific prohibition or

permission” but that it may also be applied to avoid “the superfluity of a specific

provision that is swallowed by the general one”).

       Additionally, nothing in either provision creates an inherent conflict with the

other; states can easily comply with both requirements by sending ballots to

qualifying UOCAVA voters forty-five days before all elections and also

establishing a written plan describing procedures to be used in runoff elections.

While Alabama urges us to read § 20302(a)(9) as requiring states to transmit

ballots in “sufficient time” for UOCAVA voters to cast their votes, we simply

cannot draw that inference when the only active direction in the provision reads,

“each state shall . . . establish a written plan.”

       Moreover, although Alabama argues that there is “no . . . reason to have a

written plan concerning UOCAVA compliance specific to the runoff election,” we


                                            21
             Case: 14-11298      Date Filed: 02/12/2015    Page: 22 of 34


agree with the district courts that have considered this issue: Congress could

reasonably have included § 20302(a)(9) within UOCAVA without any intention of

altering the ballot transmission timeline for runoff elections. Georgia, 952 F.

Supp. 2d at 1328; Alabama, 998 F. Supp. 2d at 1291-92. We have little trouble

imagining that Congress believed the additional, preparatory step of writing a plan

was necessary before runoff elections, given the unique “logistical complexities”

that they entail. See Georgia, 952 F. Supp. 2d at 1328. After all, runoff elections

are unscheduled, may occur infrequently, and arise on the heels of preparations for

a substantially different election. Indeed, due to the condensed timeline and short

notice that characterize runoff elections, it is entirely plausible that Congress

created this extra requirement in hopes that states would be more likely to achieve

compliance with UOCAVA’s requirements if they prepared in advance.

      Nevertheless, the State advances two arguments that merit discussion. First,

Alabama contends that this Court should look to the waiver provision, § 20302(g),

for the proposition that when Congress used the phrase “sufficient time to vote”

within UOCAVA, it intended to designate a time period for transmitting ballots

that is (1) set by the state and (2) less than forty-five days. Alabama also argues

that, if we read § 20302(a)(9) to require only preparing a plan to comply with the

forty-five day transmission requirement, we have rendered the term “sufficient

time to vote” superfluous. We address each in turn.


                                          22
              Case: 14-11298        Date Filed: 02/12/2015   Page: 23 of 34


      First, Alabama notes that § 20302(g) allows states to obtain an exemption

from the forty-five day transmission requirement by demonstrating to the federal

government that the state’s alternative plan ensures absentee voters receive ballots

in “sufficient time to vote.” In other words, the phrase “sufficient time to vote,” as

it is used in the waiver provision, necessarily refers to a period of time that is less

than forty-five days, because a state only needs a waiver of the forty-five day

requirement when it seeks to implement a shorter timeline for transmitting ballots

to UOCAVA voters. Next, Alabama points out that the written plan provision uses

similar language. It requires that “if the state declares . . . a runoff election for

Federal office” it must “establish a written plan that provides absentee ballots are

made available to [UOCAVA] voters in [a] manner that gives them sufficient time

to vote in the runoff election.” § 20302(a)(9). Therefore, the State submits, we

should interpret the phrase, “sufficient time to vote in the runoff election” in

§ 20302(a)(9) to similarly entail a discretionary time period which the State may

set at less than forty-five days.

      We do not deny that Congress could have been more precise in its word

choices. Nevertheless, we find that essential differences between the waiver

provision and the written plan provision foreclose Alabama’s interpretation of

§ 20302(a)(9). The hardship exemption provides that “[i]f the chief State election

official determines that the State is unable to meet the requirement under


                                             23
              Case: 14-11298     Date Filed: 02/12/2015    Page: 24 of 34


subsection (a)(8)(A),” the state may obtain a waiver of the requirement if it

establishes “a comprehensive plan” for transmitting ballots to UOCAVA voters,

§ 20302(g)(1)(D), that includes “why the plan provides [UOCAVA] voters

sufficient time to vote as a substitute for the requirements under such subsection,”

§ 20302(g)(1)(D)(ii), and “the underlying factual information which explains how

the plan provides such sufficient time to vote as a substitute for such

requirements,” § 20302(g)(1)(D)(iii). Notably for our purposes, the waiver

provision makes repeated reference to the fact that it serves as substitute for

§ 20302(a)(8)(A). By contrast, the written plan provision makes no similar claim.

      Moreover, by the express terms of the waiver provision, the state must show

that its plan provides “sufficient time to vote as a substitute for [such]

requirements.” See § 20302(g)(1)(D)(ii), (iii). In other words, the substitute time

and procedures that it proposes must themselves allow UOCAVA voters sufficient

time to vote. A runoff plan is different from a waiver plan in this respect. A

runoff plan must explain how a state will make ballots available to UOCAVA

voters. We draw this conclusion from the fact that the plan need not establish that

voters have sufficient time to vote, but that “ballots are made available . . . in [a]

manner that gives [voters] sufficient time to vote in the runoff election.”

§ 20302(a)(9) (emphasis added); see also Webster’s Third New Int’l Dictionary

1376 (2002) (defining “manner” to mean “the mode or method in which something


                                           24
             Case: 14-11298      Date Filed: 02/12/2015    Page: 25 of 34


is done or happens,” “a mode of procedure or way of acting,” and “way, mode,

fashion”). Other references within UOCAVA to the manner in which ballots are

transmitted confirm that this phrase refers to the type of procedures used in, rather

than the time required for, ballot transmission. See, e.g., § 20302(i) (providing that

states may not “refuse to accept and process any otherwise valid voter registration

application or absentee ballot application . . . or marked absentee ballot submitted

in any manner by [a UOCAVA] voter” on the basis of notarization requirements,

paper restrictions, or envelope restrictions); § 20302(a)(8)(B) (providing that when

a state receives a request for a ballot less than forty-five days before an election it

should transmit the ballot “in a manner that expedites the transmission of such

absentee ballot”).

      We also observe that, although the phrase “sufficient time to vote” as it is

used in § 20302(g) designates a period of less than forty-five days, the result is not

simply that the states may choose whatever time period they believe to be suitable.

Rather, states can only propose an alternate timeline, § 20302(g)(1)(C), that may

be implemented only if approved by the Secretary of Defense, § 20302(g)(2). We

have difficulty imagining that, having taken such care to establish a framework for

federal approval of any ballot transmission of less than forty-five days under

§ 20302(g), Congress intended to implicitly exempt an entire class of elections

from both compliance with the rule and all federal oversight simply because it used


                                           25
              Case: 14-11298     Date Filed: 02/12/2015     Page: 26 of 34


the phrase “sufficient time to vote” in its requirement that states “establish a

written plan” to guide their conduct during runoff elections. See § 20302(a)(9).

      Alabama’s second argument -- that we ought not render the phrase

“sufficient time to vote” in § 20302(a)(9) superfluous -- also requires serious

discussion. We recognize that “a statute ought, upon the whole, to be so construed

that, if it can be prevented, no clause, sentence, or word shall be superfluous, void,

or insignificant.” TRW Inc., 534 U.S. at 31 (quoting Duncan v. Walker, 533 U.S.

167, 174 (2001)) (internal quotation marks omitted). And when we engage in

statutory interpretation, “[i]t is our duty to give effect, if possible, to every clause

and word of a statute.” United States v. Menasche, 348 U.S. 528, 538-39 (1955)

(internal quotation marks and citation omitted). Here, Alabama argues that if

states must in fact “establish a written plan that provides absentee ballots are made

available to [UOCAVA] voters in [a] manner that gives them” forty-five days to

vote, this interpretation renders Congress’s inclusion of the term “sufficient time to

vote in the runoff election” a nullity.

      We cannot agree. As we have explained, the requirement in

§ 20302(a)(8)(A) is broad, but it is not absolute. States need not transmit ballots

forty-five days before an election if they apply for and are granted a waiver by the

Secretary of Defense on the basis of undue hardship. § 20302(g). Congress could

reasonably have used the phrase “sufficient time to vote in a runoff election” in


                                            26
             Case: 14-11298     Date Filed: 02/12/2015    Page: 27 of 34


§ 20302(a)(8) in recognition of the fact that, while most states will be transmitting

ballots to qualified voters forty-five days before a runoff election, some states

could be operating on a federally approved timeline pursuant to a hardship waiver.

      Moreover, to the extent Alabama argues that a written plan for runoff

elections is superfluous unless the timeline is also different -- because states must

already have procedures in place that facilitate forty-five day transmittal -- we

reiterate that Congress could reasonably disagree with Alabama’s assessment. As

the district court explained, Congress could have determined that other elections

are “logistically less demanding” than runoff elections, and accordingly imposed

an additional requirement on the states to facilitate UOCAVA compliance during

those elections. Alabama, 998 F. Supp. 2d at 1292 (emphasis omitted).

      This makes sense in light of the factual circumstances giving rise to the

forty-five day requirement and other UOCAVA provisions. Congress substantially

changed the states’ UOCAVA obligations in 2009 based on continued and

pervasive disenfranchisement of eligible military and overseas voters. See 156

Cong. Rec. S4513-02 (daily ed. May 27, 2010) (statement of Sen. Schumer)

(explaining that Congress relied on data suggesting that “of those overseas voters

who wanted to vote but were unable to do so . . . 34 percent [] could not vote

because of problems in the registration process” and “39 percent [] who requested

an absentee ballot in 2008 received it from local election officials in the second


                                          27
               Case: 14-11298         Date Filed: 02/12/2015        Page: 28 of 34


half of October or later[,] much too late for a ballot to be voted and mailed back in

time to be counted on election day”). Thus, it could reasonably have worried about

the states’ ability to comply with the new requirements during elections that can

occur without notice and on an abbreviated timeline.5

       In short, we find that Alabama’s arguments, while carefully considered and

not without some textual support, cannot overcome the plain text of

§§ 20302(a)(8)(A) and (a)(9). By its plain language, § 20302(a)(8)(A) requires

that states submit ballots to UOCAVA voters forty-five days before an election,

and § 20302(a)(9) requires that they establish a written plan to facilitate UOCAVA

compliance if they hold runoff elections. Absent a conflict between the two

provisions or a clear direction that § 20302(a)(9) serves as an exception to the

forty-five day transmission requirement, we are unwilling to adopt Alabama’s

interpretation of the written plan provision.

                                                  C.

       Because the text of § 20302(a)(8)(A) is clear, “we need not resort to

legislative history.” Harris v. Garner, 216 F.3d 970, 976 (11th Cir. 2000) (en

banc); Merritt v. Dillard Paper Co., 120 F.3d 1181, 1185 (11th Cir. 1997) (“When


5
 Additionally, the record in this case reflects that, until the United States filed suit against it,
Alabama had difficulty complying with the statutory requirements even during general and
primary elections. Alabama, 998 F. Supp. 2d at 1292 (“Alabama concedes that it has failed to
meet the 45-day requirement . . . in each of the last three federal elections.”). The challenges of
complying with UOCAVA even during regular elections support our conclusion that Congress
could rationally have implemented extra protections during runoff elections.
                                                 28
             Case: 14-11298     Date Filed: 02/12/2015    Page: 29 of 34


the words of a statute are unambiguous, then, this first canon [of statutory

construction] is also the last: judicial inquiry is complete.” (quoting Conn. Nat’l

Bank v. Germain, 503 U.S. 249, 254 (1992)) (alteration in original) (internal

quotation marks omitted). However, we find that Congressional records confirm

our interpretation in an important respect. The parties have not cited, nor have we

discovered, any intent on the part of Congress to carve out a runoff exception to

the forty-five day transmission requirement, much less the “clearly expressed

legislative intent to the contrary” that we would require in order to even consider

overriding the plain language of the statutory provisions. See Consol. Bank, N.A.,

118 F.3d at 1463 (quoting Gonzalez v. McNary, 980 F.2d 1418, 1420 (11th Cir.

1993)).

      Congress passed UOCAVA in 1986 in response to “the problem of

involuntary absentee voter disenfranchisement” among military voters. 132 Cong.

Rec. S7183-04 (daily ed. June 10, 1986) (statement of Sen. Warner); see also

Uniformed and Overseas Citizens Absentee Voting Act of 1986, Pub. L. No. 99-

410 § 102, 100 Stat. 924. The House Report reflects that representatives were

deeply concerned about the national failure to encourage military voting and

ensure reliable processes allowing military votes to be counted. When the report

was published, the Federal Voting Assistance Program estimated that problems

with absentee voting procedures had prevented some 400,000 citizens from voting


                                          29
             Case: 14-11298     Date Filed: 02/12/2015    Page: 30 of 34


in the most recent federal election. H.R. Rep. No. 99-765, at 10 (1986), reprinted

in 1986 U.S.C.C.A.N. 2009, 2014. In particular, the Report documents: (1) that

many military personnel did not know how to obtain a ballot; (2) that a significant

number of those who were able to attain a ballot did not receive clear instructions

on how it should be filled out; and (3) that ballots often arrived at military posts

too late for voters to fulfill state law absentee voting requirements and return the

ballots in time for them to be counted. Id. at 8-10. When these problems persisted,

Congress amended UOCAVA in 2009, passing the Military and Overseas Voter

Empowerment Act (“MOVE Act”). Pub L. No. 111-84, §§ 575-89, 123 Stat. 2190,

2319-35. With the MOVE Act, Congress added more stringent protections on the

absentee voting process, including the three subsections most salient to our

analysis: the forty-five day requirement, the hardship waiver, and the written plan

provision. Id. § 579. Because the 2009 amendments enacted each of the relevant

provisions, we look to the history of the MOVE Act as the final piece of our

analysis.

      When examining legislative history, this Court has expressed a preference

for Conference Reports, according weight to their “status as ‘the final statement of

terms agreed to by both houses.’” In re Burns, 887 F.2d 1541, 1549 (11th Cir.

1989) (quoting In re Timbers of Inwood Forest Assocs., Ltd., 793 F.2d 1380, 1399

n.33 (5th Cir. 1986), aff’d on reh’g, 808 F.2d 363 (5th Cir. 1987), aff’d sub nom.


                                          30
               Case: 14-11298       Date Filed: 02/12/2015        Page: 31 of 34


Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365) (internal quotation marks

omitted). Here, the Conference Report is of little use to us, as it simply restates the

forty-five day transmission rule and the written plan requirement in substantially

the same language. See H.R. Rep. No. 111-288, at 744 (2009) (Conf. Rep.).6

Notably, however, Congress did not use the Conference Report to include any

language that would suggest that the requirement to establish a written plan should

double as another exception to the forty-five day requirement.

       Only one other piece of legislative history is available for the MOVE Act.

On May 8, 2010, Senator Charles Schumer read background and drafting history

for the MOVE Act on the floor of the Senate, before asking for unanimous consent

to print a section-by-section analysis of the Act into the Congressional Record.

156 Cong. Rec. S4513-02 (daily ed. May 27, 2010) (statement of Sen. Schumer).

Senator Schumer’s statements in the record receive limited weight in our analysis,

6
 The Conference Report’s commentary on the relevant sections of UOCAVA reads, in its
entirety:

       The Senate amendment contained a provision (sec. 586) that would amend section 102 of
       the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA) (42 U.S.C.
       1973ff–1(a)(1)) to require States to transmit a validly requested absentee ballot to an
       absent uniformed services voter or overseas voter at least 45 days before an election for
       federal office unless the request is received less than 45 days before the election or a
       hardship exemption is approved by the Presidential designee responsible for federal
       functions under UOCAVA. The provision also amends section 102(a) of UOCAVA to
       require States holding a runoff election for federal office to establish a written plan that
       would provide that absentee ballots are made available to absent uniformed services
       voters and overseas voters in a manner that gives them sufficient time to vote in the
       runoff election.

H.R. Rep. No. 111-288, at 744 (2009) (Conf. Rep.).
                                                31
               Case: 14-11298     Date Filed: 02/12/2015    Page: 32 of 34


both because “the views of a subsequent Congress form a hazardous basis for

inferring the intent of an earlier one,” Consumer Prod. Safety Comm’n v. GTE

Sylvania, Inc., 447 U.S. 102, 117 (1980) (quoting United States v. Price, 361 U.S.

304, 313 (1960)) (internal quotation marks omitted), and because “ordinarily even

the contemporaneous remarks of a single legislator who sponsors a bill are not

controlling in analyzing legislative history,” id. at 118. We mention the

Congressional Record only to point out that it makes no mention of the written

plan requirement for runoff elections, much less characterizes it as a vehicle for

exempting states from compliance with the forty-five day transmission

requirement.

      We also find it useful for one additional, albeit limited, purpose. Alabama

offered various policy arguments, both at oral argument and in its briefs, about the

effect that complying with the forty-five day transmission requirement would have

on voter turnout for runoff elections in the state. Essentially Alabama argues that

if states must push their runoff elections back seven weeks to accommodate

UOCAVA’s forty-five day transmission deadline, they will face significant voter

attrition, not just for the relevant federal election, but also for any state election

that requires a runoff. This argument is based on the fact that Alabama, not

surprisingly, holds state and federal elections on the same day to increase voter

turnout. The problem for Alabama is that this Court is not the proper forum in


                                            32
             Case: 14-11298      Date Filed: 02/12/2015    Page: 33 of 34


which to raise these arguments. “We cannot override what we view as a clear

policy judgment by Congress.” In re Gurwitch, 794 F.2d 584, 586 (11th Cir.

1986). “The role of this Court is to apply the statute as it is written -- even if we

think some other approach might ‘accor[d] with good policy.’” Burrage v. United

States, 134 S. Ct. 881, 892 (2014) (quoting Comm’r of Internal Revenue v. Lundy,

516 U.S. 235, 252 (1996)) (alteration in original) (quotation marks omitted). Here,

Alabama has raised an important policy consideration and made a plausible

showing that it might face a problematic decrease in voter turnout if it schedules its

runoff elections seven weeks after its primary elections. But when we look to the

Conference Report and the Congressional Record, we can find no indication that

Congress prioritized, or even considered, Alabama’s concerns in its response to the

problem of military disenfranchisement.

      Ultimately, “[t]he very difficulty of these policy considerations, and

Congress’ superior institutional competence to pursue this debate, suggest that

legislative not judicial solutions are preferable.” Patsy v. Bd. of Regents of State

of Fla., 457 U.S. 496, 513 (1982). Alabama may well be correct in its calculations

regarding lost votes from ordinary voters as compared to gained UOCAVA votes.

But Congress, not this Court, must be the branch of government to address these

issues.




                                           33
            Case: 14-11298       Date Filed: 02/12/2015   Page: 34 of 34


      Accordingly, we AFFIRM the district court’s grant of final summary

judgment to the United States.

      AFFIRMED.




                                          34